Mb. Justice Htjtchisou
delivered the opinion of the Court.
Antonio Zapata was charged with having in his possession adulterated mill?: intended for human consumption and of offering the same for sale. He was convicted of having in his possession adulterated mill?: intended for human consumption. The possession of adulterated milk to he used for human consumption is not an offense. See section one of “An act providing punishment for the adulteration of mill?: and for other purposes,” approved August 12, 1925 (Session Laws, 558).
A chemist who had examined samples of the milk, testified to the result of his analysis. He also identified á certificate as to that result. The error, if any, in admitting the document or in taking judicial notice of the signature thereto affixed, was harmless.
The evidence tended to show a transportation of adulterated milk which was to he used for human consumption; hut defendant was neither accused nor found guilty of transporting adulterated milk.
The evidence also tended to show that defendant was distributing and delivering milk “por ajuste;’’ that is to say, if we understand the meaning of the phrase, to regular customers who were to pay for the same hy the week or hy the *138month or after the lapse of certain regular intervals. In so doing, he was, we think, offering adulterated milk for sale.
The judgment appealed from will be modified accordingly,, and as modified, affirmed.